 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 MGM RESORTS INTERNATIONAL, et al.,                      Case No.: 2:18-cv-01288-APG-PAL

 4          Plaintiffs                                          Order on Status Report

 5 v.                                                                [ECF No. 962]

 6 CARLOS ACOSTA, et al.,

 7          Defendants

 8

 9         In light of the parties’ report on mediation (ECF No. 962),

10         IT IS ORDERED that the parties’ next status report is due August 15, 2019, and that

11 continuing reports are due every 60 days thereafter.

12         DATED this 8th day of July, 2019.

13

14
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
